Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2019/0095355 (Timbert et al).

With respect to claims 1, 9, and 18, Timbert teaches a processor [memory encryption to enable protecting the confidentiality of memory-resident data using encrypted tags being metadata associated with data comprising tag bits used to define/describe/determine the type of said data (Par. 0014; Par. 0032; Par. 0121, Par. 0136)] comprising: a processor core; and cache memory; wherein the processor core is to implant hidden inline metadata in one or more cache lines for the cache memory, the hidden inline metadata hidden at a linear address level, the hidden inline metadata to indicate data type (computing device comprising one or more processors, featuring memory security policies enforced using encrypted tagged architectures such that attacks which hijack control flow can be prevented by using tagged memory protections to restrict writes/reads to memory locations, where the tagged memories are associated with metadata with each memory location and the metadata used to implement fine-grained memory access restrictions) [Par. 0076; Par. 0087; Par. 0014; Par. 0018].

With respect to claims 2 and 10, Timbert teaches the processor, wherein the hidden inline metadata is available for purposes of one or more of memory tagging, identification of capabilities, and fine grain memory access control (tagged memory protection architecture to restrict writes/reads to memory locations, wherein the tagged memories associate metadata with each memory location to implement fine-grained memory access restrictions) [Par. 0037; Par. 0014; Par. 0106].

With respect to claims 3 and 12, Timbert teaches the processor further comprising: pointer security circuitry to define a plurality of memory tags in memory address pointers; and encryption circuitry to cryptographically secure data objects at least partially based on the plurality of memory tags; wherein the hidden inline metadata for a first cacheline includes one or more memory tags (computing device comprising a secure crypto-processor dedicated for carrying out cryptographic operations to protect sensitive data in memory from hardware and/or software attacks, using at least a part of the metadata associated with the memory location requested, the encrypted tags being metadata associated with data) [Par. 0087; Par. 0076; Par. 0087; Par. 0014; Par. 0018].

With respect to claims 4, 13, and 19, Timbert teaches the processor wherein the processor core is further to compare the one or more memory tags in the hidden inline metadata for the first cacheline with a memory pointer tag value in a linear address to determine whether a memory access is authorized based at least in part on the comparison of the one or more memory tags to the memory pointer tag (memory address and tag section containing metadata with associated data, the tag section used to ensure data or signals security, authentication, protection, and/or privacy, i.e., carrying out cryptographic operations to protect sensitive data in memory from hardware and/or software attacks, using at least a part of the metadata associated with the memory location requested, the encrypted tags being metadata associated with data) [Par. 0051; Par. 0065; Par. 0087].

With respect to claims 5 and 14, Timbert teaches the processor, wherein the processor core is to compare the one or more memory tags of the first cache line with the memory pointer tag at a same or overlapping time with data access to the cache line (a cache line stored  and divided into a data section containing data fetched from memory means and a tag section which may comprise the address of the actual data fetched where a security verification unit to continuously (i.e. in response to each memory access request), or periodically (e.g. at predefined time intervals that may be for example fixed, cyclic, or random) retrieve metadata associated with data and/or instructions executed) [Par. 0028; Par. 0095-0096; Par. 0087]. 

With respect to claims 6 and 15, Timbert teaches the processor, wherein software run by the processor core is to skip over one or more regions of memory for the metadata inserted in the one or more cache lines during loading or storing of linear addressed data (security verification unit to continuously (i.e. in response to each memory access request), or periodically (e.g. at predefined time intervals that may be for example fixed, cyclic, or random) retrieve metadata associated with data and/or instructions executed) [Par. 0028; Par. 0095-0096; Par. 0087].

(metadata associated with data may comprise the tag bits used to define/describe/determine the type of said data) [Par. 0120-0121].

With respect to claims 8 and 17, Timbert teaches the processor, wherein the indicator includes one or more bits of a page table (metadata associated with data may comprise the tag bits used to define/describe/determine the type of said data, the tag bit implementing tagged memory protections to restrict writes/reads to memory locations ) [Par. 0120-0121].

With respect to claim 11, Timbert teaches the processor, wherein the instructions include instructions for: utilizing the memory tags to detect one or more of use-after-free vulnerabilities or overflow/underflow conditions (security verification unit configured to retrieve metadata continuously in time or at predefined time intervals, implementing the tagged memory protections to restrict writes/reads to memory locations, the tagged memories associate metadata with each memory location used to implement fine-grained memory access restrictions) [Par. 0016; Par. 0091-0092].

With respect to claim 20, Timbert teaches the processor, wherein access to the one or more memory tags of the first cache line occurs in a same clock cycle as data access to the cache line (security verification unit configured to retrieve metadata continuously in time or at predefined time intervals, implementing the tagged memory protections to restrict writes/reads to memory locations) [Par. 0014; Par. 0091-0092].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,003,584 (Cong et al) teaching data processing system comprising at least one core, a memory controller responsive to the core, and  memory protection module enabling a memory controller to use a memory tag value supplied as part of a memory address to protect data stored at a location that is based on a location value supplied as another part of the memory address.
US 9,910,793 (Chhbra et al) teaching memory encryption engine integration including processor core and a memory controller coupled between the processor core and main memory to prevent hardware attacks or software attacks from infiltrating selected applications.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136